department of the treasury s internal_revenue_service washington d c tax_exempt_and_government_entities_division jun tiep za ‘ t3 u i l xxxxxxxxxkxxkxxxxxxxkxxx xxxxxxxxxxxxxxxxxxxxx xxxxxxxkxkxxxxxkxkkxkkxxx kx legend taxpayer a xxxxxxxxxxxxxxxxxxxx individual m xxxxxxxxxxxxxxxxxxxxx ira x xxxxxxxxxxxxxxxxkxxxkxk revocable_trust t xxxxxxxxxxxxxxxxxxxxx amount d xxxxxxxxxxxxxxxxxxxx company f xxxxxxxxxxxxxxxxxxx date date date date xxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxx dear xxxxxxxxxxx this letter is in response to your letter dated xxxxxxxxxxxx submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code’ day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a represents that he intended to transfer amount d from ira x to another ira investment with company f within the 60-day period taxpayer a asserts that his failure to accomplish a transfer within the 60-day period prescribed by sec_408 of the code was due to the error committed by individual m of company f taxpayer a further asserts that amount d has not been used for any other purpose taxpayer a maintained ira x with company f on date individual m contacted taxpayer a to review taxpayer a's ira portfolio on date when taxpayer a met with individual m he was presented with several different options to maximize his earnings in his ira account individual m confirmed with a representative of company f that the option taxpayer a selected to maximize his earnings in his ira was qualified as an ira investment as a result taxpayer a signed a document presented to him by company f which he believed was to transfer amount d from his ira x to another ira investment amount d was instead wired from his ira x and deposited in his revocable_trust t account and invested in a certificate of deposit taxpayer a states that the document he signed was in fact not the correct form to process a direct_rollover of amount d as he intended in january of taxpayer a received form 1099-r from company f that showed a taxable_distribution of amount d as well as form 1099-int that represented the interest on the new certificate of deposit upon receiving the form taxpayer a immediately called individual m who assured taxpayer a that a form_5498 showing the rollover would soon follow in the mail taxpayer a did not realize that amount d was not ina qualified ira until he received form 1099-r in early january of at the time he contacted his accountant to prepare his income_tax return for taxpayer a’s accountant at his request contacted individual m and verified that amount d was intended to be a rollover and not invested in a taxable certificate of deposit account individual m assured taxpayer a that the transaction was a valid rollover but he would make some inquiries on date individual m learned that the account had been set up incorrectly by company f on date and attempted to resolve the error committed by company f in setting up an incorrect account since amount d was not placed ina qualified ira account company f was unable to resolve the problem and a copy of this ruling is being sent to your authorized representative pursuant to a power_of_attorney on file with this office if you have any questions concerning this ruling please contact - id se t ep ra t3 at sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc
